
	
		I
		112th CONGRESS
		1st Session
		H. R. 2197
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2011
			Mr. Nadler (for
			 himself, Mr. Grijalva,
			 Mr. Hastings of Florida,
			 Ms. Lee of California,
			 Ms. Norton,
			 Ms. Schakowsky,
			 Mr. Stark, and
			 Mr. Towns) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act
		  of 1968 to provide incentives to States and units of local government under the
		  Edward Byrne Memorial Justice Assistance Grant Program for providing certain
		  services to victims of sexual assault or rape, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Justice for Rape Victims and Improving
			 Use of DNA Evidence Act of 2011.
		2.Incentive funds
			 under the Byrne Grant Program for States and units of local government that
			 provide certain services to victims of sexual assaultSection 505 of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3754) is amended by adding at the end the
			 following new subsection:
			
				(i)Incentive funds
				for providing certain services to victims of sexual assault and establishing
				rape kit databases
					(1)In
				generalThe amounts allocated
				under this section to a State or unit of local government for a fiscal year
				(beginning with the first fiscal year that begins at least one year after the
				date of the enactment of this subsection) shall be increased by 10 percent if
				such State or unit of local government provides and certifies, in accordance
				with such standards as the Attorney General may require, that the State or unit
				of local government had in effect, for the previous fiscal year, each of the
				following:
						(A)Examination and
				testing of rape kitA process to provide to each victim of sexual
				assault, with respect to an act of sexual assault over which the State or unit
				of local government has jurisdiction, each of the following:
							(i)Examination by a
				qualified sexual assault nurse examiner to collect a rape kit from such
				victim.
							(ii)Testing of any
				rape kit collected from such victim and the furnishing of any results from such
				test to the victim not later than 180 days after the date on which such testing
				was requested.
							(B)Rape kit
				databaseA database developed
				and maintained by such State or unit of local government related to rape kits
				collected, in connection with acts of sexual assault over which the State or
				unit of local government has jurisdiction, from victims of such acts that
				complies with the following requirements:
							(i)The database, for
				each rape kit collected from each victim of sexual assault, provides for the
				following:
								(I)Identifies such rape kit by a unique
				identifying number.
								(II)Contains
				information on the date and location of each of the following:
									(aa)The
				act of sexual assault for which such rape kit was collected.
									(bb)The
				medical examination conducted from which such rape kit was collected.
									(cc)The
				testing of such rape kit.
									(III)Contains
				information on the real-time physical location of such rape kit, including
				street address, locality, and State.
								(IV)Contains
				information on the results of any testing of such rape kit.
								(ii)Information contained in the database, with
				respect to a rape kit, may be made available only as follows:
								(I)On a publically available Internet site but
				only to the extent that such information does not include any personally
				identifiable information (including the name of the victim associated with a
				unique identifying number).
								(II)To criminal justice agencies for law
				enforcement identification purposes.
								(III)In judicial
				proceedings, if otherwise admissible pursuant to applicable statutes or
				rules.
								(IV)To a physician or
				nurse who is treating a victim of sexual assault from whom the rape kit was
				collected for injuries resulting from the sexual assault of such victim or with
				respect to the collection of such rape kit, but only insofar as the information
				relates to such treatment.
								(V)To the victim of
				sexual assault from whom the rape kit was collected, if the information made
				available is limited to information relating to the rape kit collected from
				such victim.
								(iii)Information
				contained in such database shall be searchable by any of the criteria specified
				in clause (i), subject to the availability of such information under clause
				(ii).
							(iv)Access for
				purposes of data entry and editing (including updating) of such database shall
				be limited to appropriate individuals of a State or local law enforcement
				agency.
							(2)Funding
						(A)Ratable
				reduction for insufficient fundsIf there are insufficient funds for a
				fiscal year to allocate to each State or unit of local government the amount of
				incentive funds that such State or unit of local government is eligible to
				receive under this subsection, the Attorney General shall ratably reduce the
				percentage of the increase described in the matter preceding subparagraph (A)
				of paragraph (1) until there are sufficient
				funds to provide an allotment of incentive funds under this section to all
				States and units of local government that are eligible to receive such
				incentive funds.
						(B)Authorization of
				appropriationsIn addition to
				funds made available under section 508, there are authorized to be appropriated
				for incentive funds under this subsection such sums as may be necessary for
				each of the fiscal years 2012 through 2016.
						(3)DefinitionsFor
				purposes of this subsection:
						(A)The term
				sexual assault has the meaning given such term in section 40002(a)
				of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)).
						(B)The term victim of sexual
				assault means an individual who seeks medical treatment or care for an
				injury sustained as a result of sexual assault and reports such injury to a
				local or State law enforcement officer or agency.
						(C)The term
				rape kit means DNA evidence obtained related to sexual
				assault.
						(D)The term
				qualified sexual assault nurse examiner means a nurse that has
				obtained certification from a hospital, governmental entity, or an institution
				of higher education (as defined in section 102 of the Higher Education Act of
				1965 (20 U.S.C. 1002)), for the collection of rape kits from victims of sexual
				assault.
						(E)The term tested means, with
				respect to a rape kit, that such rape kit has undergone forensic
				analysis.
						(F)The term
				unique identifying number means a series of letters, numbers, or a
				combination thereof, that a law enforcement agency assigns to a rape kit
				that—
							(i)such agency
				receives in connection with an act of sexual assault; and
							(ii)is used in place
				of the name of a victim of sexual assault in the database established under
				this subsection except if the person accessing the database is the victim of
				sexual assault or a member of a law enforcement
				agency.
							.
		3.Study and report
			 on DNA backlogSubsection (g)
			 of section 2 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C.
			 14135(g)) is amended—
			(1)by redesignating paragraphs (1), (2), and
			 (3) as subparagraphs (A), (B), and (C), respectively;
			(2)by moving
			 subparagraphs (A), (B), and (C) (as so redesignated by paragraph (1) of this
			 section) two ems to the right;
			(3)by striking
			 (g)
			 Reports to
			 Congress—Not and
			 inserting the following:
				
					(g)Reports to
				Congress
						(1)In
				generalNot
						;
				and
			(4)by adding at the end the following new
			 paragraph:
				
					(2)Study and report
				to Congress on DNA backlog
						(A)StudyThe
				Attorney General shall conduct an annual study to determine the extent of the
				backlog in the United States relating to the analysis of DNA samples collected
				from crime scenes, victims, suspects, arrestees, and convicted offenders. Such
				study shall determine the following:
							(i)The number of each
				of the following:
								(I)DNA samples that have been prepared to be
				sent to a public or private crime laboratory for forensic analysis but have not
				been sent to such laboratory.
								(II)Investigations for which DNA samples
				described in subclause (I) have been collected.
								(III)DNA samples that
				have been received by a public or private crime laboratory for forensic
				analysis but have not yet been tested at such laboratory.
								(IV)Investigations
				for which DNA samples described in subclause (III) have been collected.
								(ii)For each category
				of DNA sample and for each category of investigation for which such samples
				exist, the average duration of the following periods:
								(I)The period
				beginning on the date that is 30 days after the date each sample is collected
				and ending on the date each sample is sent to a public or private crime
				laboratory to be tested.
								(II)The period beginning on the date that is 30
				days after the date each sample is received by a public or private crime
				laboratory and ending on the date each sample is tested at each such
				laboratory.
								(B)ReportNot
				later than two years after the date of the enactment of this paragraph and for
				each year thereafter, the Attorney General shall submit to Congress a report
				containing—
							(i)the results of the
				study conducted under
				subparagraph (A);
							(ii)a
				statistical analysis of the data contained in such study, disaggregated by
				jurisdiction, criminal offense, type of DNA evidence tested, if available, and
				any other category of information the Attorney General may require; and
							(iii)recommendations
				on how to reduce—
								(I)the number of DNA
				samples and investigations described in subparagraph (A)(i); and
								(II)the average
				duration of the periods described in subparagraph (A)(ii).
								(C)DefinitionsFor
				purposes of this paragraph:
							(i)The term DNA
				sample means evidence containing human DNA collected by Federal, State,
				local, or tribal law enforcement agencies.
							(ii)The term
				investigation includes any investigatory action taken by a
				Federal, State, tribal, or local law enforcement agency.
							(iii)The term
				tested means, with respect to a DNA sample, that such sample has
				undergone forensic
				analysis.
							.
			
